77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie L. SIMMONS, Sr., and on behalf of all prisonersconfined at Deerfield Correctional Center,Plaintiff-Appellant,v.Ronald ANGELONE, Director of the Virginia Department ofCorrections;  James A. Smith, JR., Regional Administrator;H.R. Powell, Warden of Deerfield Correctional Center;Patricia Copeland, Assistant Warden of Treatment & Programs,Deerfield Correctional Center;  S.D. Mayes, Chief ofSecurity, Deerfield Correctional Center;  Dennis Burgress,Operations Officer, Deerfield Correctional Center;  JohnStewart, Institutional Health & Safety Inspector, DeerfieldCorrectional Center, Defendants--Appellees.
No. 95-7622.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   John A. MacKenzie, Senior District Judge.  (CA-95-646-2)
Ronnie L. Simmons, Sr., Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the assessed filing fee and granting him additional time to pay the fee.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED